The opinion filed in this case by the Chief Justice was intended by him, and so considered by the other members of the court, as a concurring opinion and not as assumed by appellee in its motion for rehearing, a dissent. Chief Justice HIGHTOWER concurs in all the conclusions announced in the opinion of the court in the case and intended his remarks only as additional reasons why, if proper special exceptions should be urged against her petition, appellant should be required to plead the facts upon which she bases her cause of action.
As one of the reasons for reversing this case we held in our original opinion that the facts, as deduced, raised the issue of negliligence in failing to have a conductor on the car. Appellee now insists that in reaching this conclusion we have based presumption upon presumption and inference upon inference, in violation of a long line of well-considered authorities. Appellant in this rehearing insists that the evidence does not raise the issue of negligence in failing to have a conductor on the car, and therefore, though a technical error may have been committed in sustaining the exceptions, it was harmless for the reason that, on the facts, no such issue was in the case. In answer to this argument we reaffirm our conclusion that the evidence did raise the issue of negligence and that the proposition of basing presumption upon presumption and inference upon inference does not arise in properly construing the evidence.
But, if we are in error in this construction of the evidence, as actually offered — which was in support of the allegations held by the court to be legally sufficient — certainly we should not sustain these demurrers on the ground that appellant failed to offer proof in support of her allegations after they were stricken out, when such evidence would not have been admissible under the court's ruling, even if offered. If the court erred in sustaining these demurrers, appellant should be given the opportunity to offer evidence upon another trial.
As we set out in our original opinion, the evidence of appellant and the other facts *Page 253 
upon which we based all our conclusions both of law and fact, we see no reason to incumber this record further by additional quotations from the evidence of the witnesses, and appellee's request for such additional references to the evidence of the witnesses is therefore denied, and the motion for rehearing is therefore in all things overruled.